Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 5 July 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claim 1-6 under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 6,287,720) in view of JP6354420 (hereafter JP ‘420) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014127275 (hereafter JP ‘725).
	Claim 1:	Claim 1:	Yamashita et al. in Figure 5 disclose an electrochemical cell (1) comprising: 
a first electrode (12) including: 
a first current collector substrate (12a), and
a first active material layer (12b) disposed on the first current collector substrate (12a), the first active material layer (12b) comprising a plurality of first active material particles (col. 11: 28-46); 
a second electrode (11) including: 
a second current collector substrate (11a), and
a second active material layer (11b) disposed on the second current collector substrate (11a), the second active material layer comprising a plurality of second active material particles (col. 11: 7-21); and,
an integrated separator layer (double-separator structure (comprised of separators 13A and 13B), wherein the separators are formed in an immobilized form (i.e. integrated)) disposed adjacent to and directly contacting the first active material layer (12b) and the second active material layer (11b), the integrated separator layer comprising a plurality of ceramic particles (col. 6: 40-col. 7: 19). See also entire document.
Yamashita et al. do not disclose 
a first interlocking region disposed between and coupling the first active
material layer to the integrated separator layer, wherein the first interlocking
region comprises a non-planar interpenetration of first fingers of the first active
material layer and second fingers of the integrated separator layer; and
a second interlocking region disposed between and coupling the second
active material layer to the integrated separator layer, wherein the second
interlocking region comprises a non-planar interpenetration of third fingers of the
second active material layer and fourth fingers of the integrated separator layer.
JP ‘275 in Figure 3 (reproduced below) discloses a first interlocking region (26b) disposed between and coupling a first active material layer (26, which corresponds to anode active material 12b) to an integrated separator layer (insulating coating layer 30, which corresponds to separator 13B of Yamashita et al.), wherein the first interlocking region comprises a non-planar interpenetration of first fingers of the first active material layer and second fingers of the integrated separator layer (paragraphs [0032]-[0038]); and,

    PNG
    media_image1.png
    828
    1671
    media_image1.png
    Greyscale

a second interlocking region (26b) disposed between and coupling a second
active material layer (positive active material 26, which corresponds to cathode active material layer 11b) to an integrated separator layer (insulating coating layer 30, which corresponds to separator 13A of Yamashita et al.), wherein the second interlocking region comprises a non-planar interpenetration of third fingers of the second active material layer and fourth fingers of the integrated separator layer (paragraph [0075] discloses that the roughened areas 26 and coating layer 30 may be provided on either or both of the positive active material layers). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Yamashita et al. by substituting the anode 12 and cathode 11 of Yamashita et al. with the negative electrode and positive electrode of JP ‘725.
	One having ordinary skill in the art would have been motivated to make the modification to provide a storage device that would have been capable of short-circuiting between a positive electrode and a negative electrode, and improving a holding property of an electrolyte.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Yamashita et al. further disclose that the first ceramic separator (13B) particles have an average diameter between 100 nm and 10 µm (col. 7: 47-51)(see also JP ‘275, paragraph [0036]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Yamashita et al. further disclose that the first ceramic separator (13B) particles comprise alumina (col. 6: 40-col. 7: 17)(see also JP ‘275, paragraph [0035])
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the Yamashita et al. combination discloses the integrated separator layer comprises a first separator layer (13B of Yamashita et al.) comprising first ceramic particles and a second separator layer (13A of Yamashita et al.) comprising second ceramic particles, wherein the first separator layer comprises the second fingers, and wherein the second separator layer comprises the fourth fingers (see Figure 3, reproduced above).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729